Citation Nr: 1738948	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-21 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.


ORDER

Entitlement to service connection for hypertension is denied.


WITNESS AT HEARING ON APPEAL

The Veteran


FINDING OF FACT

The preponderance of evidence of record does not demonstrate that it is at least as likely as not that the Veteran's hypertension was incurred in or caused by service, or that it manifested to a degree of 10 percent or more within one year of service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in November 2012.  A transcript of that hearing is of record.  This matter was remanded by the Board for additional development in May 2014 and July 2016.

1. Hypertension

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A VA examination has not been conducted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is otherwise sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5013A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Veteran has not identified, and review of the claims file does not reveal, competent and credible evidence of an in-service event, injury, or disease that may be the basis of the Veteran's current hypertension diagnosis.  Therefore, a VA examination is not necessary.  

The Veteran contends that his hypertension was incurred during or shortly after service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including cardiovascular-renal disease such as hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The question before the Board is whether the Veteran's hypertension was incurred during service, manifested itself to a degree of 10 percent or more within one year of service, or is otherwise related to the Veteran's service.  The Board finds that the preponderance of the competent, credible, and probative evidence does not establish that the Veteran's hypertension was incurred during service, manifested itself to a degree of 10 percent or more within one year of service, or was caused by the Veteran's military service.

The Veteran's representative stated during the November 2012 hearing that the Veteran believes that he first experienced bouts of hypertension in service, and that he was put on medication for hypertension shortly after leaving service.  However, the Veteran's service treatment records (STRs) do not indicate any instance of high blood pressure or hypertension during service.  The Veteran's November 1965 induction examination noted normal blood pressure of 120/80 with a pre-existing heart issue.  The November 1965 report of medical history elaborated on this by stating that the Veteran had one instance of high blood pressure in the past when playing sports in high school.  There was no reference to chest pain or high blood pressure throughout the Veteran's service.  The Veteran's April 1969 separation examination noted a pre-service 1960 incident of high blood pressure manifested by fainting due to excessive exercise, most likely the high school incident reported upon induction, and no high blood pressure since that time. The examiner found no complications and no sequelae (NCNS) of that pre-service high blood pressure incident, and assessed the Veteran as having a normal heart.  The Veteran's blood pressure upon separation was 126/82.  Therefore, although the Veteran sincerely believes that he first had high blood pressure issues in service, the competent medical evidence of record finds no high blood pressure during service, and a history of a single high blood pressure incident prior to service that did not worsen during service.  

The earlier medical records available are a July 1982 private treatment note when the Veteran reported chest pain.  Even though this incident was directly related to the Veteran's heart, there is no mention of a history of hypertension or high blood pressure.  The Veteran's blood pressure was 126/82.  In September 1997, the Veteran sought treatment for chest pain, and denied any history of hypertension.  His blood pressure was 124/70.  The Veteran sought treatment for chest pain in March 1998, again with no mention of hypertension.  The Veteran had elevated blood pressure in November 2003 and was treated for hypertension in December 2003.  

Although the Board recognizes that the Veteran sincerely believes that his hypertension began during service, the medical evidence of record does not support this belief.  There is evidence of one instance of high blood pressure prior to service, but regular blood pressure throughout service.  The record does not support a finding that the Veteran was diagnosed with hypertension until decades after service.  The record does not contain evidence of any event in service that may have caused the Veteran's hypertension.  The preponderance of evidence simply does not support a finding that the Veteran's hypertension was caused by service, nor does the evidence meet the requirements for presumptive service connection.  Therefore, the Veteran's claim must be denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  The American Legion


Department of Veterans Affairs


